I shall read out the following statement
on behalf of the Deputy Prime Minister and Foreign Minister of Afghanistan.
"Allow me to express my warmest congratulations on your election as President of the forty-seventh session of the General Assembly. I am fully confident that the work of the Assembly will yield fruitful, indeed radiant, results under your wise guidance, and with the endeavors of the Secretary-General.
"It is a source of pleasure for the delegation of the Islamic State of Afghanistan to see the new Bulgaria, having renounced communism, taking its place in the international community with new principles and values in line with the true aspirations of the Bulgarian people.
“The wise and effective stewardship of your predecessor.
Ambassador Samir Shihabi, will always be remembered by those who participated in the forty-sixth session of the General Assembly. He were glad to see a record of such high quality placed at the disposal of the General Assembly by a skillful diplomat who represented the brotherly country of Saudi Arabia.
"The universality of this Organization has been further strengthened this year by the admission of 13 new Members. He welcome them to this world family and assure them of our cooperation in the realization of the purposes of this Organization.
"It is the grace of Almighty Allah that gives me the great honor of conveying this message to the General Assembly for the first time since the establishment of an Islamic State in Afghanistan. 
"The forty-seventh session of the General Assembly is convened in conditions where the remnants of the cold war and a polarized world are melting, where colonial structures are falling apart and where a new and just order is being forged on our planet.
"The 14-year resistance of the heroic Afghan mujahideen, of the liberation movements of nations under tyranny, and of reform movements in the former Soviet Union and Eastern Europe, coupled with the unjust and unrealistic nature of communism and totalitarianism, contributed to the collapse of those systems and consequently to smashing the myth of world-power polarization. This weakened the concept of military pacts and to some extent changed the political map of the world. The years of cold war came to an end and the hope of a new and fair world order emerged. Such positive developments and their subsequent outcomes have given shape to new horizons for the world order, and also to the role of the United Nations in world affairs.
"For my delegation, the forty-seventh session of the General Assembly session has two significant features. First, the representatives of the Afghan nation are taking their seat once again in this Organization and, secondly, we are participating in this session with the expectation that the United Nations and other international organizations, as well as international financial institutions and Member States will continue to extend their assistance to the second phase of our struggle:	the	economic reconstruction and social rehabilitation of
our country.
"I would like to avail myself of this opportunity to express, on behalf of the people and the Islamic State of Afghanistan, my profound appreciation to all those Member States that firmly stood by our side in condemning the aggression of the former Soviet Union and supported the righteous struggle of the Afghan people for the restoration of the sovereignty, territorial integrity and political independence of Afghanistan, and its non-aligned and Islamic character. Their dynamic political and generous humanitarian support has been a source of encouragement during the entire years of our struggle, in which we have never felt alone, believing that God Almighty and righteousness were on our side.
"In this respect, our special heartfelt thanks and gratitude is extended to the Islamic Republic of Pakistan, the Islamic Republic of Iran, the Kingdom of Saudi Arabia and the Arab Republic of Egypt. We will always remember the strong political and generous humanitarian assistance of the United States of America, the People's Republic of China, the United Kingdom, Western European countries and Japan.
"We thank the Secretary-General of the United Nations, his Special Representative and the Office of the Coordinator for United Nations Humanitarian and Economic Assistance programs Relating to Afghanistan (UNOCA) for playing a conciliatory role for bringing peace to Afghanistan, as well as channeling assistance to our people.
"We would expect that this Organization may continue to assist Afghanistan in the realization of the noble aspirations of our people.
"Speaking for the first time after the establishment of the Islamic State of Afghanistan, I deem it necessary to make a brief reference to a matter that concerns the circumstances that culminated in the collapse of the previous regime and the establishment of an Islamic State in the country.
"The understanding reached between the leaders and commanders of Jihad with the regular and irregular forces of the previous Government in the country contributed to a smooth and peaceful transition of power from that Government to the newly established Islamic Government of Afghanistan on 28 April 1992, avoiding, perhaps, a blood-bath in the capital.
"Based upon the high objective of avoiding further loss of life and bloodshed, the newly established Islamic State has tried to solve existing political problems, which are the legacy of the 14 years of war and destruction in the country, through peaceful means of dialog, negotiations, tolerance and understanding, thus preparing the ground for holding free and fair elections as a viable procedure of guaranteeing democracy and social justice.
"It should be obvious that holding a general election in a country requires, first and foremost, an atmosphere of complete peace and security. Unfortunately, the recent irresponsible non-stop three-week rocket attacks on Kabul resulted in the tragic loss of some 2,400 innocent people, as well as 9,000 injuries. These senseless attacks have also seriously disturbed the speedy and final resolution of the present political problems. This situation, as well as the ongoing program of repatriation of refugees and that of the resettlement of displaced people, as well as the lack of adequate security and financial resources, and facilities that are essential requirements for holding a general election, brought the Government to the point of taking a preliminary step, which would prepare the ground for the holding of a free and fair election. This first step is the convening of a traditional Loya Kirgah"
a Grand Council, a Council of Representatives:	in	other words, a
Shura-i-Ahli-Hal-wa-Aqd, a term used for the same gathering, in Arabic "comprising the representatives of the people of Afghanistan. This assembly is to be held at the earliest convenience, probably within the next two months. 
"During the past month, some assemblies have been convened in different parts of Afghanistan to deliberate on the present political situation in the country. On 8 September 1992, an assembly consisting of 2,500 Jihad commanders, heads of tribes, ulama" religious scholars "and influential Afghan personalities representing 16 of the 29 provinces of Afghanistan was held in the city of Ghazni, somewhere near Central Afghanistan. After discussing various issues pertaining to security conditions, the political situation and basic needs in the provinces, and especially in Kabul, the assembly made a request to the Government to call a Loya Jirgah, which would be the best and shortest path for resolving the present crisis. Their deliberations call for convening, by the end of October, a Shoura, that is, a Jirgah or a Council, of all segments of Afghan society, including Afghan refugees living abroad.
"On 12 September 1992, another assembly was convened, in the city of Kandahar. In this gathering. Jihad commanders and heads of several tribes of southern and southwestern Afghanistan called for the convening of a Loya Jirgah. It is noteworthy that the participants in this assembly, among other things, requested the Organization of the Islamic Conference and the United Nations jointly to supervise the convening of such a grand assembly.
"In addition to the above-mentioned assemblies, there have been a number of other gatherings throughout Afghanistan that have asked the Islamic State to convene a Loya Jirgah as the only authoritative platform to decide on the political future of the country.
"The position of the Islamic State of Afghanistan, which reflects the righteous demands and suggestions of the valiant people of Afghanistan, obligates it to ensure that all ways and means and are utilized in seeing that this wish of the nation, echoed through the convening of various assemblies, is heeded.
"The safeguarding of the unity, sovereignty, independence and territorial integrity of Afghanistan could only be ensured if the will of the nation, which is the source of sovereignty, is expressed. Such aspirations, under prevailing conditions, could be reflected through the convening of a Loya Jirgah, which in the absence of the possibilities of holding elections is the only authoritative and inclusive body to determine the political destiny of the country.
"The Islamic State of Afghanistan is exerting every effort to bring about appropriate safeguards and guarantees for facilitating the speedy transition of power to an elected government through Loya Jirgah.
However, for the purpose of ensuring appropriate safeguards and guarantees, the Islamic State of Afghanistan, if necessary, may request the United Nations and the Organization of the Islamic Conference to supervise the proceedings of such an assembly.
"Our struggle has been victorious because of the 14 years of continuous, valiant and dedicated sacrifices made by our Muslim nation against a super-Power and its supporters. This victory is a brilliant milestone and turning-point in our history. But the price of victory has been very high.
"To portray the extent of death and destruction in Afghanistan, it is perhaps sufficient to quote the first paragraph of the 'Consolidated Appeal by the Secretary-General of the United Nations for Emergency Humanitarian Assistance for Afghanistan', which says:	'Few countries in
history have suffered to the extent Afghanistan has over the past 14 years. Aside from the physical destruction, which was often nothing short of cataclysmic, the results of the war include over 1 million people killed, over 2 million disabled, nearly 6 million refugees in neighboring countries and 2 million internally displaced persons'.
"The total destruction of most of the villages and towns has been estimated at 200.000 hectares of forest. 8.000 water arteries. 6 million cattle.114 medical centers. 2.700 kilometers of main roads and more than 2,000 school buildings. Almost all our power stations and communications systems have been either totally destroyed or very badly damaged. The real estimate of losses is to be reckoned. There are about 10 million mines implanted by the Soviet occupying forces all over Afghanistan. Perhaps the coming Afghan generations may not be able to walk without fear on their own soil. And this is the saddest part of it.
"The completion of the repatriation program is directly related to de-mining. According to United Nations reports, in recent months there have been many returnees who were killed or injured by the mines. Medical clinics in the border town of Peshawar in Pakistan are overcrowded with the mine-affected returnees. In this respect, we call upon the international community to respond positively to the appeal of the Secretary-General in supporting financially the related projects of
the United Nations.
"While the international community is celebrating the end of the Decade of Disabled Persons, there are 2 million people who fall into the same category in my country, and their destitute and meager existence deserves special attention.
"Our problems are so great that we, with our limited capabilities, cannot address the critical needs of disabled persons. The Islamic State of Afghanistan, with its war-shattered economy as one element affecting its rehabilitation programs, has prioritized the construction of new hospitals and clinics which need to be financed by international assistance programs.
"The efforts of this Organization in adopting principles for the purpose of ensuring the implementation of measures and a monitoring system for the rights of disabled persons is commendable. However, the problem in my country is of a different nature. We have to create appropriate national machinery to support almost 2 million disabled persons, victims of armed conflict. Without appropriate international assistance, that objective cannot be achieved.
"As for the orphans of war, if we estimate that each Afghan killed in the 14 years of war had one child, there are 1.5 million orphans in Afghanistan. Because of that great number, the Islamic State of Afghanistan is in critical need of international assistance for the rehabilitation of orphans of war.
"In appreciation of the severity of the problems of orphans of war and armed conflicts and their deserving of particular international attention, my delegation proposes the establishment of a special fund in the framework of the United Rations Children's Fund (UNICEF) for the rehabilitation of orphans as a result of armed conflicts, wherever they are and to whatever country they belong. In this regard, it may also be appropriate to declare the year 1994 the international year of the orphan.
"There can be no political stability in any country without economic viability. The Islamic State of Afghanistan has inherited a country that is physically devastated, psychologically battered, economically depleted, and politically and socially tormented; the population is in dire need of moral and material support. The Islamic State was established as a result of immeasurable sacrifices and the great suffering that the Afghan nation has endured for the sake of its freedom and its conviction to its faith. Our people's struggle has had international significance in general and has had wide-ranging impact on the promotion of freedom and the emergence of new States. Without a sound economy, the peace that has been achieved at such a terrible cost cannot be guaranteed, and instability in Afghanistan is sure to affect the region.
"The war has destroyed the economic infrastructure of Afghanistan. Rebuilding the country's economic structure is crucial for the future existence of Afghanistan as a productive and self-supporting member of the world community. Comprehensive and methodical economic programs, with the assistance of friendly countries and the United Nations, will ensure the reconstruction process, a solid foundation upon which future economic progress can be built.
"At the. moment, however, the issue of emergency humanitarian relief efforts takes priority because of the obvious food shortages, lack of clean water and electricity and inadequate medical care, which are threatening the survival of the nation as a whole and the capital in particular. Unfortunately/ the Islamic State of Afghanistan has not received adequate support from the international community in this regard.
"The United Nations Special Representative on Afghanistan recently expressed dismay at the lack of enthusiasm on the part of the international community in responding urgently to meet the $180 million target of assistance proposed by Bis Excellency the Secretary-General of the United Nations in his appeal of 5 June 1992. So far, almost $40.5 million has been received in response to that appeal. The positive response of some countries is greatly appreciated by the Islamic State of Afghanistan.
“Aside from the human calamities, in the first week of September of this year a natural disaster hit Gulbahar and other neighboring towns of Parwan Province of Afghanistan. That flood was of a severity unmatched for many decades. According to reliable reports, about 3,000 people were killed, and hundreds of houses were totally demolished. It is astonishing that international authorities have not addressed their attention to that large-scale calamity. He are requesting the international community to provide emergency humanitarian assistance for the flood victims and their families.
“The Islamic State of Afghanistan wishes to solicit the support of United Nations Member States in ensuring due consideration of item 141 of the agenda of the current session of the United Nations General Assembly, entitled 'Emergency international assistance for the reconstruction of war-stricken Afghanistan'- It is our sincere and earnest hope that Member States will consider extending their full support to the two separate draft resolutions that are to be submitted by the delegation of the Islamic State of Afghanistan on agenda item 141. 
"The Islamic State of Afghanistan is of the opinion that, in spite of many positive changes in international relations, some of the main objectives of the United Nations, such as total disarmament - especially with respect to nuclear arms settlement of conflicts through peaceful means, the observance of human rights and the establishment of a new and just international economic order, have not been fully realized. Perhaps it would be more in line with the aim of realizing the purposes of this Organization for the positive new climate of international understanding to be utilized for the purpose of strengthening the role of the United Nations in bolstering the socio-economic advancement of the developing countries, especially the least developed ones. The willingness of the developed countries to ensure greater cooperation with the needy countries could contribute positively to the realization of this objective.
"The Islamic State of Afghanistan holds the conviction that the multidimensional problem of the environment already threatens the future of our world. At the recent summit of Heads of State or Government in Rio de Janeiro, this global problem was discussed extensively, and a credible document entitled Agenda 21 was adopted, providing a sound basis for solving global environmental issues.
"It is promising to see that dependence on ideology in the settlement of regional conflicts is vanishing and a tendency is emerging in favor of strengthening international cooperation for the settlement of existing conflicts.
"The Islamic State of Afghanistan will work for international peace in full cooperation with the United Nations and stand by and respect the United Nations Charter, the Universal Declaration on Human Rights and all accepted norms of this world body. In the arena of international relations, the Islamic State of Afghanistan, as one of the founders of the Non-Aligned Movement, will continue to pursue an active non-aligned policy, free judgment on international issues, sincerely supporting the objectives of the Non-Aligned Movement and of the Organization of the Islamic Conference, strengthening friendly ties with all countries on the basis of parity and mutual respect for independence, sovereignty and territorial integrity and non-interference in each other's affairs. The Islamic State of Afghanistan pledges sincere adherence to all international agreements, stands against every form of colonialism and all racial ideas, supports the elimination of nuclear weapons and will help in erasing international and regional tensions.
"The Islamic State of Afghanistan welcomes the current negotiations between the concerned parties in the Middle East and hopes that they will result in the realization of the legitimate right of the people of Palestine to establish their own independent State. Without an immediate halt to Israeli settlement in the occupied territories, there can be no firm assurance that those negotiations will lead to permanent peace and stability in that region. Afghanistan, in conformity with the principle of the right to self-determination and in compliance with the resolution of the Islamic Conference of Istanbul, supports the rights of the people of Bosnia and Herzegovina and asks for an immediate halt to the massacre of the innocent population of that Republic. We denounce the heinous policy of 'ethnic cleansing', which, in spite of world-wide condemnation, is still taking place. Afghanistan, as one of the sponsors of draft resolution A/46/L.76 of the resumed forty-sixth session of the United Nations General Assembly on the situation in Bosnia and Herzegovina, advocates decisive action, under Chapter VII of the United Nations Charter, aimed at ensuring the rights of the people of Bosnia and Herzegovina to self-defense and to the protection of their territorial integrity and sovereignty. 
"While supporting the right of all people to self-determination, the delegation from the Islamic State of Afghanistan believes that the question of Kashmir should be settled through negotiations and dialog on the basis of the resolutions adopted by the United Nations.
"The Islamic State of Afghanistan, while desiring friendly relations with all countries, attributes special importance to its relations with the neighboring countries Pakistan and Iran, as well as with the fraternal country of Saudi Arabia.
"We have a sincere desire to maintain and strengthen our traditional friendship with the United States of America. Afghanistan seeks friendly relations with Japan and with Western European and other Far East countries.
"The Islamic State of Afghanistan aspires to positive and friendly relations with the new Muslim Republics of Central Asia and wishes to strengthen its commercial, economic and cultural ties with those republics.
"The Islamic State of Afghanistan also wishes for friendly relations with non-aligned India and hopes that India will cooperate with the people of Afghanistan in the needed areas.
"Our country desires close and friendly relations with the People's Republic of China and hopes that technical cooperation and trade with that neighbor will be expanded.
"Afghanistan wishes for the improvement of friendly relations with the Russian Federation and expects that the Russian Federation will participate fully in the reconstruction and rehabilitation of Afghanistan. The Russian Federation, as the inheritor of the former Soviet Union, has the responsibility to compensate for the destruction caused by armed aggression of the former Soviet Union against Afghanistan.
"It is also necessary to express our concern for the suffering families of more than 30,000 Afghans still missing after the years of the former Soviet Union's aggression in our country. This tragedy has seriously affected the sentiments of all Afghans, and they expect that the Commonwealth of Independent States will address this issue urgently and seriously. Believing that a sincere desire based upon goodwill and mutual trust between the parties concerned could positively contribute to resolving this important humanitarian issue, the Islamic State of Afghanistan will try to use bilateral channels as a first step towards resolving this issue, unless circumstances require otherwise.
"In closing, I deem it necessary to point out that the United Nations, which plays an increasingly important role in the settlement of regional conflicts and world problems, should increasingly focus its activities on overcoming global problems and difficulties. As a Member of the United Nations, the Islamic State of Afghanistan is prepared to extend its full cooperation to the Organization in overcoming the world's existing difficulties and will spare no effort in implementing the resolutions and decisions of the present session.
"May Allah Glory Be Unto Him bestow ever greater successes to all participants of this current session of the Assembly."




